                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 HORACE WASHINGTON                                                          CIVIL ACTION
 a/k/a CORNELL WASHINGTON

 VERSUS                                                                         NO. 18-6541

 STATE OF LOUISIANA                                                       SECTION: “A”(1)


                                         ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge's Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that petitioner’s federal application seeking habeas corpus relief

pursuant to 28 U.S.C. § 2254 is DISMISSED FOR LACK OF SUBJECT MATTER

JURISDICTION.

       New Orleans, Louisiana, this 28th day of March, 2019.




                                           __________________________________________
                                           UNITED STATES DISTRICT JUDGE
